Order entered September 19, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00835-CV

                    DAVID GERDES AND ECOATM, LLC, Appellants

                                                V.

                                     HYLA, INC., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-01976

                                            ORDER
       Before the Court is appellants’ September 18, 2018 agreed motion to extend time to file

their brief. We GRANT the motion and ORDER the brief filed on or before October 22, 2018.

We caution appellants that further requests for extension of time will be disfavored.


                                                      /s/    DAVID EVANS
                                                             JUSTICE